UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                  v.                                       Criminal No. 09-063 (JDB/DAR)

DERECK WALKER,

          Defendant.


                                             ORDER

          Upon consideration of [27] the Report and Recommendation dated July 19, 2013, the

absence of any objections thereto, and the entire record herein, it is hereby

          ORDERED that the Report and Recommendation dated July 19, 2013, is adopted; it is

further

          ORDERED that defendant shall remain on supervised release for the term previously

imposed at his sentencing hearing on September 29, 2010.

          SO ORDERED.


                                                                   /s/
                                                             JOHN D. BATES
                                                        United States District Judge

Dated: July 25, 2013